Case: 20-50791      Document: 00515745864         Page: 1     Date Filed: 02/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 17, 2021
                                  No. 20-50791                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ricardo Marquina Castillo,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:20-CR-277-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Ricardo Marquina Castillo appeals his sentence of 18 months of
   imprisonment and three years of supervised release imposed following his
   guilty plea conviction for illegal reentry after removal from the United States.
   He argues that 8 U.S.C. § 1326(b) is unconstitutional because it increases the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50791       Document: 00515745864          Page: 2    Date Filed: 02/17/2021




                                     No. 20-50791


   statutory maximum sentence based on the fact of a prior felony conviction
   neither alleged in the indictment nor found by a jury beyond a reasonable
   doubt. Castillo concedes that the issue is foreclosed by Almendarez-Torres v.
   United States, 523 U.S. 224 (1998), and he seeks to preserve the issue for
   further review.    The Government has filed an unopposed motion for
   summary affirmance agreeing that the issue is foreclosed and, in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Castillo agrees, the sole issue raised
   on appeal is foreclosed by Almendarez-Torres. See United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d
   624, 625-26 (5th Cir. 2007). Because the issue is foreclosed, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, summary affirmance is GRANTED, and the judgment
   of the district court is AFFIRMED. The Government’s alternative motion
   for an extension of time to file a brief is DENIED.




                                           2